Appeal from a judgment of the County Court of Albany County, rendered June 21, 1976, convicting defendant on his plea of guilty of the crime of kidnapping in the second degree. The sole issue raised by defendant on this appeal is that the sentence imposed upon him was unduly harsh and excessive. We disagree. The record reveals that nd> promise concerning that sentence was made before he pleaded guilty to a charge of second degree kidnapping and that this plea was accepted in satisfaction of another pending charge which had been lodged against him by the same victim following an earlier incident. Given the serious nature of *699the crime, we cannot say that the sentencing court abused its discretion in imposing an indeterminate term of imprisonment with a maximum of 12 years upon this defendant, a period well within the maximum authorized for that offense, and, accordingly, the judgment should be affirmed (People v Dittmar, 41 AD2d 788; People v Caputo, 13 AD2d 861). Judgment affirmed. Sweeney, J. P., Kane, Mahoney, Main and Herlihy, JJ., concur.